Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this Amendment) is made and entered as of January 21, 2008, by and among SED INTERNATIONAL HOLDINGS, INC. , a Georgia corporation (Parent), SED INTERNATIONAL, INC. , a Georgia corporation (SED), SED MAGNA (MIAMI), INC. , a Delaware corporation (Magna; Parent, SED and Magna are collectively referred to herein as Borrowers and each individually as a Borrower), the parties to the Loan Agreement (as hereinafter defined) from time to time as lenders (collectively, Lenders and each individually, a Lender) and WACHOVIA BANK, NATIONAL ASSOCIATION , a national banking association, in its capacity as agent for Lenders (in such capacity, Agent). Recitals : Borrowers, Agent and Lenders are parties to that certain Loan and Security Agreement dated September 21, 2005, as amended by that certain letter amendment dated January 24, 2006, that certain Second Amendment to Loan and Security Agreement dated May 17, 2006, that certain letter amendment dated May 17, 2006, that certain letter amendment dated December 21, 2006, that certain letter amendment dated February 1, 2007, that certain Third Amendment to Loan and Security Agreement dated March 1, 2007, that certain letter amendment dated April 25, 2007, that certain letter amendment dated May 18, 2007, that certain Fourth Amendment dated August 23, 2007 and that certain letter amendment dated October 15, 2007 (as so amended, and as at any other time amended, restated, modified or supplemented, the Loan Agreement), pursuant to which Lenders have made certain revolving credit loans and other financial accommodations to Borrowers. The parties desire to amend the Loan Agreement as hereinafter set forth. NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and valuable consideration, the receipt and sufficiency of which are hereby severally acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Definitions . All capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meaning ascribed to such terms in the Loan Agreement. 2. Amendments to Loan Agreement . The Loan Agreement is hereby amended as follows: (a)By deleting the definition of Borrowing Base contained in Section 1.19 of the Loan Agreement and by substituting the following in lieu thereof: 1.19Borrowing Base shall mean, at any time, the amount equal to the sum of: (1) (a) eighty-five percent (85%) of the Eligible Accounts, plus (b) the lesser of (i) the Foreign Accounts Loan Limit or (ii) eighty-five percent (85%) of the Eligible
